Case 2:21-cv-04470-MWF-KS Document 1-1 Filed 05/28/21 Page 1 of 6 Page ID #:7




          EXHIBIT 1
                 Case 2:21-cv-04470-MWF-KS Document 1-1 Filed 05/28/21 Page 2 of 6 Page ID #:8
Electronically FILED by S erior Court of California, County of Los Angeles on 04/12/2021 05:38 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Perez,Deputy Clerk
                                                                                      21STCV13888
                                        Assigned for all purposes to: Spring Street Courthouse, Judicial Officer: Edward Moreton




                           ROBERT L. BOOKER II, ESQ.(BAR NO. 232065)
                           JOANA FANG,ESQ.(BAR NO. 309623)
                     2     CENTURY PARK LAW GROUP,LLP
                           864 S. Robertson Blvd., 3rd Floor
                     3     Los Angeles, California 90035
                           Telephone:(888)203-1422
                     4     Facsimile:(888)203-1424
                     5     Email: Robert@CPLGLaw.com
                           Email: Joana@CPLGLaw.com
                    6
                           Attorneys for Plaintiff
                     7
                           BARBARA DOSS
                     8
                                                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
                    9
                   10                                           COUNTY OF LOS ANGELES - UNLIMITED

                   11
                           BARBARA DOSS,an individual,                                            ) Case No.:              21 ST CV 1 3888
                   12
                                                  Plaintiff,
                   13                                                                             ) COMPLAINT FOR DAMAGES
                                       VS.
                   14                                                                                        1. Premise Liability
                           COSTCO WHOLESALE MEMBERSHIP,INC., a)                                              2. General Negligence
                   15      California corporation; and DOES 1 through
FEW OE 16                  100,inclusive,                             )
  gu't..7                                                             )
                                          Defendants.                 ) [DEMAND FOR TRIAL BY JURY]
iatzia 17
p                                                                     )
                                                                      )
                   18

                   19      Plaintiff BARBARA DOSS alleges as follows:
                   20                                                    PRELIMINARY ALLEGATIONS
                   21                 1.          Plaintiff BARBARA DOSS (hereinafter referred to as "Plaintiff"), is, and at
                  22       all times hereinafter mentioned was, an individual residing in the County of Los
                  23       Angeles, State of California.
                  24                  2.          Defendant COSTCO WHOLESALE MEMBERSHIP, INC., (hereinafter
                  25       referred to as "Defendant") is, and at all times hereinafter mentioned was, a company
                  26       doing business in and with a principal place of business in the County of Los Angeles,
                  27       State of California. Jurisdiction in this court is proper pursuant to California Code of Civil
                  28       Procedure 410.10 because Defendant does business in, purposefully avail itself of, or


                                                                                                    -1-

                                                                              COMPLAINT FOR DAMAGES
Case 2:21-cv-04470-MWF-KS Document 1-1 Filed 05/28/21 Page 3 of 6 Page ID #:9




 1   otherwise reside within the State of California. Defendant is, and at all times herein
 2   mentioned was, one of the owners and/or managers of a certain property located at
 3   12530 Prairie Ave., Hawthorne, CA 90250 (hereinafter referred to as "PREMISES").
 4          3.      The true names and capacities, whether individual, corporate, associate
 5   or otherwise, of defendants, DOES 1 through 100, inclusive, are unknown to Plaintiff,
 6   who therefore sues said defendant by such fictitious names, and Plaintiff will ask leave
 7   of the Court to amend this Complaint to show their true names and capacities when the
 8   same have been ascertained. Plaintiff is informed and believes and thereon alleges that
 9   each of the defendants designated herein as a DOE is negligently responsible in some
10   manner for the events and happenings herein alleged.
11          4.      Plaintiff is informed and believes and thereon alleges that at all times
12   herein mentioned defendants, and each of them, were acting on their own behalf and as
13   the agents, employees and representatives of each other and of DOES 1 through 100,
14   inclusive, (collectively referred to hereinafter as "Defendant") and were and are at all
15   times relevant hereto acting within the scope and authority of such agency and
16   employment and with the knowledge, consent, approval and ratification of each of the
17   named defendants and of DOES 1 through 100,inclusive.
18          5.      Venue in this Court is proper in that the cause of action occurred within
19   this district, and/or at least one defendant resides in this judicial district.
20          6.      Jurisdiction in this court is proper in that the principal amount in
21   controversy is in excess of $25,000.00.
22                                    FIRST CAUSE OF ACTION
23                     PREMISES LIABILITY - AGAINST ALL DEFENDANTS
24          7.      Plaintiff hereby re-alleges, reiterates and incorporates by reference the
25   allegations of Paragraphs 1 through 6 of this Complaint as though fully set forth herein.
26          8.      At all times mentioned herein, Defendant and/or DOES 1 through 100,
27   inclusive, owned, maintained, controlled, managed,and operated the PREMISES.
28          9.      On or about June 14, 2019, Plaintiff was lawfully within the PREMISES.


                                                     -2-

                                       COMPLAINT FOR DAMAGES
Case 2:21-cv-04470-MWF-KS Document 1-1 Filed 05/28/21 Page 4 of 6 Page ID #:10




  1   Specifically, Plaintiff was shopping at the PREMISES when Costco's employee using a
  2   forklift came towards Plaintiff, thus Plaintiff attempted to move herself and her cart out
  3   of the way when she tripped and fell over a dangerous condition, a pallet, that was not
  4   open and obvious to Plaintiff. Thereafter, another dangerous condition, merchandise
  5   from another pallet, fell onto Plaintiff's face/head.
 6           10.    At the aforementioned time and place, Defendants, and each of them,
  7   inadequately and negligently maintained, repaired, managed, controlled, and owned,
  8   the PREMISES. Defendants and each of them, by virtue of their ownership, control,
  9   management, manufacture, design, assembly, sale, delivery, repair and/or maintenance
 10   of the PREMISES, owed a duty of care to Plaintiff who would foreseeably be on and use
 11   the PREMISES.
 12          11.    Defendants, and each of them, breached said duty by negligently
 13   controlling and/or maintaining the PREMISES, by failing to keep the PREMISES in good
 14   order, by negligently failing to take steps including but not limited to making
 15   reasonable inspections of the PREMISES to either make the condition safe or warn
 16   Plaintiff of the dangerous condition of said PREMISES, all of which caused Plaintiff to be
 17   injured, causing Plaintiff to suffer the injuries and damages hereinafter described.
 18          12.    As a proximate result of the negligence of Defendants, and each of them,
 19   Plaintiff was hurt and injured in Plaintiff's health, strength and activity, sustaining
 20   injuries to said person, all of which injuries have caused, and continue to cause Plaintiff
 21   mental, physical and nervous pain and suffering. Plaintiff is informed, believes and
 22   thereon alleges that such injuries have and will result in some temporary and/or
 23   permanent disability to Plaintiff. As a result of such injuries, Plaintiff suffered general
 24   damages in an amount according to proof.
 25          13.    As a further direct and proximate result of Defendants', and each of their,
 26   negligence, carelessness, recklessness and unlawful conduct thereby caused, as
 27   aforesaid, requiring Plaintiff to obtain medical services, past, present and future; has
 28   suffered loss of income and earnings, past, present and future; evidence of all of which


                                                     -3-

                                       COMPLAINT FOR DAMAGES
Case 2:21-cv-04470-MWF-KS Document 1-1 Filed 05/28/21 Page 5 of 6 Page ID #:11




  1   Plaintiff will present at the time of trial and will amend this Complaint to conform to the
 2    proof if required to do so.
  3          14.    As a proximate result of the negligence of Defendants, and each of them,
 4    Plaintiff suffered from emotional distress and other mental injuries. As a result of such
 5    distress and mental injuries, Plaintiff has suffered general damages in an amount
 6    according to proof but in excess of the jurisdictional amount.
 7                                  SECOND CAUSE OF ACTION
 8                     GENERAL NEGLIGENCE - AGAINST ALL DEFENDANTS
 9           15.    Plaintiff incorporates herein by reference all the allegations set forth in
 10   paragraphs 1 through 14, inclusive, in their entirety as if fully set forth herein and with

 11   the same force and effect.

 12          16.    Plaintiff is informed and believes, and hereon alleges, that Plaintiff was

 13   further injured due to negligent acts or omissions by agents, representatives or

 14   employees of Defendants,and each of them.

 15          17.    Plaintiff is informed and believes, and hereon alleges, that at all relevant
      times, Defendants, and each of them, owed Plaintiff a legal duty and/or duties. Plaintiff
 16
      is further informed and believes that Defendants, and each of them, breached said duty
 17
      and/or duties.
 18
             18.    As a direct and proximate result of the negligence of the Defendants, and
 19
      each of them, Plaintiff was seriously injured in health, strength and activity, sustaining
20
      injury to the body and shock and injury to the nervous system and person, all of which
21
      said injuries have caused, and continue to cause Plaintiff physical, mental and nervous
22
      pain, suffering and anguish, all to Plaintiff's general damage in a sum in excess of the
23
      minimal jurisdictional requirements of this Court to be determined at some future date,
24
      according to law. Accordingly, Plaintiff will also seek prejudgment interest for all such
25
      damages.
26
             19.    As a further direct and proximate result of the negligence of the
27
      Defendants, and each of them, Plaintiff was required to, and did, employ physicians,
28    surgeons and other health care practitioners to examine,treat and care for Plaintiff, and

                                                    -4-

                                      COMPLAINT FOR DAMAGES
Case 2:21-cv-04470-MWF-KS Document 1-1 Filed 05/28/21 Page 6 of 6 Page ID #:12




  1   did incur medical and incidental expenses. The exact amount of such expenses is
  2   unknown to Plaintiff at this time, and Plaintiff will ask leave to amend this Complaint to

  3   set forth the exact amount thereof when the same is ascertained.

  4            20.    As a further direct and proximate result of the negligence of the

  5   Defendants, and each of them, Plaintiff sustained loss of earnings and earning capacity.

 6    The exact amount of such loss is unknown to Plaintiff at this time, and Plaintiff will ask

  7   leave to amend this Complaint to set forth the exact amount thereof when the same is
      ascertained.
  8
                                      REQUEST FOR JURY TRIAL
  9
               Plaintiff hereby requests a trial by jury on all claims for relief alleged in, and on
 10
      all issues raised by,this Complaint.
 11
                                                 PRAYER
 12
               WHEREFORE,Plaintiff demands judgment against Defendants as follows:
 13
               1.     For an award of Plaintiff's general, special, actual and compensatory
 14
      damages as proven at time of trial;
 15
               2.     For lost earnings and earning capacity, past and future, according to
 16
      proof;
 17
               3.     For an award of the costs incurred by Plaintiff in bringing and
 18
      maintaining this action; as well as
 19
               4.     For such other and further relief which this Court deems just and proper.
20
      DATED: April 12,2021                                  CENTURY PARK LAW GROUP,LLP
21
22
23                                                 By:
                                                            ROBERT L. BOOKER II
24
                                                            JOAN FANG
25                                                          Attorneys for Plaintiff
                                                            BARBARA DOSS
26
27
28


                                                      -5-

                                        COMPLAINT FOR DAMAGES
